Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 07/14/2022. 
Applicant has canceled claims 9 and 18.
The Applicant has amended claims 1, 8, 10 and 15.
Claims 1-8, 10-17, 19 and 20 are pending and have been examined.
Allowable Subject Matter
Claims 1-8, 10-17, 19 and 20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first sensor assembly coupled to generate a first error signal representing a difference between currents in the first rail and the second rail; and a controller configured to; receive the first error signal from the first sensor assembly; and alter a duty cycle of a first switch of the plurality of switches relative to a duty cycle of a second switch of the plurality of switches based on the first error signal”.
In re to claim 8, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a second sensor assembly coupled to generate a second error signal representing a difference between the respective currents in the first rail and the second rail; and 3Practitioner's Docket No. 866.0074C1PATENT a controller configured to alter a duty cycle of one of the first switch and the second switch relative to a duty cycle of the other of the first switch and the second switch based on the first error signal; and alter the duty cycle of one of the first switch and the second switch relative to a duty cycle of the other of the first switch and the second switch based on the second error signal”.
In re to claim 15, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “sensing a balance between respective currents in the first rail and the second rail; generating an error signal representing the sensed balance; and altering a duty cycle of the first switch relative to a duty cycle of the second switch based on the error signal wherein sensing includes sensing a peak rectified current of the first rail and a peak rectified current of the second rail; and wherein the error signal incudes a difference between the respective sensed peak rectified currents of each rail”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-7, claims 2-7 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 10-14, claims 10-14 depend from claim 8, thus are also allowed for the same reasons provided above. 
In re to claims 16, 17, 19 and 20, claims 16, 17, 19 and 20 depend from claim 15, thus are also allowed for the same reasons provided above.     
       	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2839